            Case 1:20-cv-07231-LLS Document 5 Filed 09/18/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TYLER JOSEPH PARSONS,

                                 Plaintiff,

                     -against-
                                                                20-CV-7231 (LLS)
THE UNITED STATES OF AMERICA’S,
                                                               CIVIL JUDGMENT
EXECUTIVE BRANCH; JUDGE McMAHON,
THE UNITED STATES OF AMERICA’S
JUDICIAL BRANCH,

                                 Defendants.

         Pursuant to the order issued September 18, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(i), (iii).

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     September 18, 2020
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
